DETAILED ACTION
Claims 1, 5-22 are pending in the application and claims 1, 5-22 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 5-22 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 1 and 10 recite(s) a mental process. The limitations that recites the concept of using a command packet to execute KV transactions covers performance of the limitation in the mind but for the recitation of generic computer components. The limitations of the independent claims deal with receiving and executing transactions which is a process that could be performed entirely in the mind. That is, other than reciting the use of generic computer components such as a processor, nothing in the claim element precludes the step from practically being performed in the mind. Under its broadest reasonable interpretation, the limitations covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. Additional steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

	Dependent claims are rejected for depending off independent claims and for reciting the same mental process


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 11, 22 are/is rejected under 35 U.S.C. 103 as being unpatentable over Sang-Hoon Kim, Jinhong Kim, Kisik Jeong, Jin-Soo Kim, Transaction Support using Compound Commands in Key-Value SSDs, pages 1-6, captured 3/18/2020, https://www.usenix.org/system/files/hotstorage19-paper-kim.pdf hereinafter referenced as Kim, Blackburn et al. US2003/0074341 in view of Ye at al. US2020/0226011
Regarding claim 1, Kim teaches: a host device configured to generate a command packet; and 
a KV solid state drive (KV-SSD) configured to receive the command packet from the host device, to detect a KV transaction within the command packet, to identify one or more KV input/output (I/O) requests associated with the KV transaction and to create a per-transaction index structure provided by the host device that is unique to the KV transaction (Kim see section 1, 2.1 2.2 host device to post packed command and KVSSD received command from host device merging small I/O requests into a single command set with key value operations such that host device command includes an identification of the key value operation)
Wherein the one or more KV I/O requests include one or more KV pairs and a transaction tag (Kim see section 2.2, 5 operations to include key value pairs and additional fields indicating operation type and identification number of KV operation where additional fields reads on tag)
Wherein the transaction tag includes the transaction ID that is unique to the KV transaction (Kim see section 2.2, 5 operations to include additional fields indicating operation type and identification number of KV operation where additional fields reads on tag)
Kim does not distinctly disclose: including a command handler module, to create a per-transaction index structure having a transaction ID
wherein the command handler module is configured to add the one or more KV I/O requests to the per-transaction index structure
wherein the command handler module is configured to remove the one or more KV I/O requests from the per-transaction index structure.
further comprising a transaction I/O engine configured to process the one or more KV I/O requests of the per-transaction index structure
However, Blackburn teaches: including a command handler module, to create a per-transaction index structure (Blackburn see paragraph 0003 0026 operating system receiving request to insert new key such that key values are entered into level one index or a new level two index)
wherein the command handler module is configured to add the one or more KV I/O requests to the per-transaction index structure.  (Blackburn see paragraph 0003 0004 0031 operating system receiving request to insert new key such that key values are entered into level one index or a new level two index and adds one extra or three I/O operations)
wherein the command handler module is configured to remove the one or more KV I/O requests from the per-transaction index structure.  (Blackburn see paragraph 0003 0026 operating system receiving request to insert new key such that key values are entered into level one index or a new level two index and cut back on the number of I/O operations where cutting back on I/O operations reads on removing requests)
further comprising a transaction I/O engine configured to process the one or more KV I/O requests of the per-transaction index structure (Blackburn see paragraph 0018 0031 software executed on hardware platform under opreatiring system such as TPF processes index functions and I/O operations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of compound commands as taught by Kim to include insertion of key values based on indices taught by Blackburn for the predictable result of more efficiently processing transactions. 
Kim does not distinctly disclose: to create a per-transaction index structure having a transaction ID
However, Ye teaches: to create a per-transaction index structure having a transaction ID (Ye see paragraph 0031 0042 figure 6 table to contain transaction records and transaction IDs as a unique identifier)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of compound commands as taught by Kim to include transaction IDs as taught by Ye for the predictable result of more efficiently processing transactions. 

	Regarding claim 10, see rejection of claim 1.

Regarding claim 11, Kim teaches: receiving, a second command packet; (Kim see abstract, section 2.1 2.2 host post packed command and KVSSD received command from host device merging small I/O requests into a single command set with key value operations known as compound commands where plurality of command reads on second command)
determining, whether the transaction tag associated with the KV transaction is embedded in the second command packet; (Kim see section 2.1, 2.2, 5 host post packed command and KVSSD received command from host device merging small I/O requests into a single command set with key value operations such that a field is added specifying type of operation where field specifying type of operation reads on tag and its existence determines that it is present)
Blackburn teaches: by the command handler module (Blackburn see paragraph 0003 operating system receiving request)
based on determining that the transaction tag is not embedded in the second command packet, processing the one or more KV I/O requests associated with the KV transaction using a main KV index structure. (Blackburn see paragraph 0003 0026 operating system receiving request to insert new key such that key values are entered into level one index or a new level two index where no tag mentioned in the process reads on determining no tag)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of compound commands as taught by Kim to include insertion of key values based on indices taught by Blackburn for the predictable result of more efficiently processing transactions.

	Regarding claim 22, Kim as modified further teaches: the command packet is a first command packet; (Kim see section 2.1 compound command)
the KV transaction is a first KV transaction; (Kim see section 2.1, 2.2 compound commands regarding key value pairs)
the one or more KV I/O requests are one or more first KV I/O requests; (Kim see section 2.1 merging small number of I/O requests into a single request)
the host device is further configured to generate a second command packet; and (Kim see section 1 section 2.1 2.2 host device command resulting a compound commands where plural nature of commands reads on second command)
the command handler module of the KV-SSD is configured to receive the second command packet from the host device, to detect a second KV transaction within the second command packet, to identify one or more second KV I/O requests associated with the second KV transaction (Kim see section 1 section 2.1 2.2 host device command resulting a compound commands merging small number of I/O requests into a single request where plural nature of commands reads on second command)
and to select a pre-existing per-transaction index structure associated with the second KV transaction (Blackburn see paragraph 0003 0004 0031 operating system receiving request to insert new key such that key values are entered into level one index or a new level two index and adds one extra or three I/O operations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of compound commands as taught by Kim to include insertion of key values based on indices taught by Blackburn for the predictable result of more efficiently processing transactions.

Claim(s) 5 are/is rejected under 35 U.S.C. 103 as being unpatentable over Sang-Hoon Kim, Jinhong Kim, Kisik Jeong, Jin-Soo Kim, Transaction Support using Compound Commands in Key-Value SSDs, pages 1-6, captured 3/18/2020, https://www.usenix.org/system/files/hotstorage19-paper-kim.pdf hereinafter referenced as Kim, Blackburn et al. US2003/0074341 in view of Ye at al. US2020/0226011 in view of Ajanovic et al. US2008/0109565
Regarding claim 5, Kim does not teach: as modified further teaches: wherein the transaction I/O engine includes a transaction I/O manager configured to send the one or more KV I/O requests from the per-transaction index structure to a device I/O engine of the KV-SSD, and to maintain an order of execution of the one or more KV I/O requests
However, Ajanovic teaches: as modified further teaches: wherein the transaction I/O engine includes a transaction I/O manager configured to send the one or more KV I/O requests from the per-transaction index structure to a device I/O engine of the KV-SSD, and to maintain an order of execution of the one or more KV I/O requests. (Ajanovic see paragraph 0102 0103 0106-0108 I/O module receives transaction in a first order and controller hub to re order transactions and gives examples of transactions processed in sequential order where the requests to be combined with primary and secondary references to teach KV I/O requests from an index)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of compound commands as taught by Kim to include ordering transactions as taught by Ajanovic for the predictable result of more efficiently processing transactions.

Claim(s) 6 are/is rejected under 35 U.S.C. 103 as being unpatentable over Sang-Hoon Kim, Jinhong Kim, Kisik Jeong, Jin-Soo Kim, Transaction Support using Compound Commands in Key-Value SSDs, pages 1-6, captured 3/18/2020, https://www.usenix.org/system/files/hotstorage19-paper-kim.pdf hereinafter referenced as Kim, Blackburn et al. US2003/0074341 in view of Ye at al. US2020/0226011 in view of Ajanovic et al. US2008/0109565 in view of Sarcone US2013/0227301
Regarding claim 6, Kim as modified does not teach: wherein the transaction I/O manager is further configured to send an individual notification to the host device including an individual status of completion of each of the individual one or more KV I/O requests as they are completed.
	Sarcone teaches: wherein the transaction I/O manager is further configured to send an individual notification to the host device including an individual status of completion of each of the individual one or more KV I/O requests as they are completed.  (Sarcone see paragraph 0040 storage device to send notification to device driver upon completion of I/O command where I/O command as modified by primary reference reads on KV I/O request)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of compound commands as taught by Kim to include notifications upon completion as taught by Sarcone for the predictable result of having a more efficiently functioning system by informing the user about completed transactions.

Claim(s) 7, 8 are/is rejected under 35 U.S.C. 103 as being unpatentable over Sang-Hoon Kim, Jinhong Kim, Kisik Jeong, Jin-Soo Kim, Transaction Support using Compound Commands in Key-Value SSDs, pages 1-6, captured 3/18/2020, https://www.usenix.org/system/files/hotstorage19-paper-kim.pdf hereinafter referenced as Kim, Blackburn et al. US2003/0074341 in view of Ye at al. US2020/0226011 in view of Ajanovic et al. US2008/0109565 in view of Perry US7124147
Regarding claim 7, Kim as modified further teaches: complete the processing of the one or more KV I/O requests; 
send a transaction ID associated with the KV transaction to the KV index merger; and (Kim see section 2.1 2.2 host post packed command and KVSSD received command from host device merging small I/O requests into a single command set with key value operations by merging command set operations into a single command with a transaction ID)
wherein the transaction I/O engine includes a KV index merger, and the transaction I/O manager is further configured to: (Ajanovic I/O module in controller hub to received transactions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of compound commands as taught by Kim to include ordering transactions as taught by Ajanovic for the predictable result of more efficiently processing transactions.
	Kim does not teach: detect an end flag associated with the one or more requests;
delete the per-transaction index structure based on the transaction ID.
	However, Perry teaches: detect an end flag associated with the one or more requests; (Perry see col.1 lines 60-67 col 2 lines 1-3 content enclosed by end tag)
delete the per-transaction index structure based on the transaction ID.  (Perry see col. 7 lines 27-34 deleting nodes based on unique index numbers)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of compound commands as taught by Kim to include end tags as taught by Perry for the predictable result of more efficiently processing transactions.

Regarding claim 8, Kim as modified further teaches: further comprising a main KV index structure, wherein the KV index merger is configured to merge, based on the transaction ID, one or more KV pairs associated with the one or more KV I/O requests associated with the KV transaction to the main KV index structure. (Kim see sections 2.1 2.2 3.1 merging multiple I/O operations into a single compound command such that commands have a transaction ID and indexing for each key value operation)

Claim(s) 9 are/is rejected under 35 U.S.C. 103 as being unpatentable over Sang-Hoon Kim, Jinhong Kim, Kisik Jeong, Jin-Soo Kim, Transaction Support using Compound Commands in Key-Value SSDs, pages 1-6, captured 3/18/2020, https://www.usenix.org/system/files/hotstorage19-paper-kim.pdf hereinafter referenced as Kim, Blackburn et al. US2003/0074341 in view of Ye et al. US2020/0226011 in view of Moore et al. US2002/0124045 
	Regarding claim 9, Kim as modified teaches: user application and other applications (Ye see paragraphs 0025 0029 commit or rollback transactions for one or more consumer applications)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of compound commands as taught by Kim to include committing and rolling back transactions for multiple transactions as taught by Ye for the predictable result of more efficiently processing transactions.
Kim as modified does not teach: Further comprising a user application executable on the host device
wherein the user application of the host device is configured to at least one of i) commit or ii) rollback the KV transaction 
In response to the user application of the host device committing the KV transaction, the KV-SSD is configured to merge one or more changes made by the KV transaction, and to make the KV transaction visible to the user application and to the other applications
In response to the one or more KV I/O requests failing, the user application of the host device is configured to rollback the KV transaction 
In response to the rollback of the KV transaction, the KV-SSD is configured to discard the one or more changes made by the KV transaction
	However, Moore teaches: Further comprising a user application executable on the host device (Moore see paragraph 0058 0059 0090 each node to be able to process data with its own system which reads on application)
	wherein the user application of the host device is configured to at least one of i) commit or ii) rollback the KV transaction (Moore see paragraph 0090 0120 each node to commit or rollback methods using hashtables mapping key to value. Examiner notes the optional recitation in the claim language)
	In response to the user application of the host device committing the KV transaction, the KV-SSD is configured to merge one or more changes made by the KV transaction, and to make the KV transaction visible to the user application (Moore see paragraph 0090 nodes to commit changes to hashtable to be used for processing messages for mapping key values. Moore modifying primary reference reads on KV-SSD. Examiner notes the optional recitation in the claim language)
	In response to the one or more KV I/O requests failing, the user application of the host device is configured to rollback the KV transaction 
	In response to the rollback of the KV transaction, the KV-SSD is configured to discard the one or more changes made by the KV transaction (Moore see paragraph 0090 0120 each node to commit or rollback methods using hashtables mapping key to value such that when a nod fails results or processing are rolled back. Moore modifying primary reference reads on KV-SSD. Examiner notes the optional recitation in the claim language)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of compound commands as taught by Kim to include committing and rolling back transactions as taught by Moore for the predictable result of more efficiently processing transactions.

Claim(s) 12 are/is rejected under 35 U.S.C. 103 as being unpatentable over Sang-Hoon Kim, Jinhong Kim, Kisik Jeong, Jin-Soo Kim, Transaction Support using Compound Commands in Key-Value SSDs, pages 1-6, captured 3/18/2020, https://www.usenix.org/system/files/hotstorage19-paper-kim.pdf hereinafter referenced as Kim, Blackburn et al. US2003/0074341 in view of Ye et al. US2020/0226011 in view of Choy et al. US5551027
	Regarding claim 12, Kim as modified teaches: determining, by the command handler module, whether the KV transaction is a new KV transaction; 
based on determining that the KV transaction is the new KV transaction, creating a new per-transaction index structure, and processing the one or more KV I/0 requests associated with the KV transaction using the new per-transaction index structure; and (Blackburn see paragraph 0003 0026 operating system receiving request to insert new key such that key values are entered into a new created level two index)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of compound commands as taught by Kim to include insertion of key values based on indices taught by Blackburn for the predictable result of more efficiently processing transactions.
	Kim does not teach: based on determining that the KV transaction is not the new KV transaction, selecting a pre-existing per-transaction index structure, and processing the one or more KV I/0 requests associated with the KV transaction using the pre-existing per-transaction index structure
	However, Choy teaches: based on determining that the KV transaction is not the new KV transaction, selecting a pre-existing per-transaction index structure, and processing the one or more KV I/0 requests associated with the KV transaction using the pre-existing per-transaction index structure.  (Choy see col. 20 lines 24-38 current transaction of inserting key values into global index where current transaction reads on no new and modifying primary reference reads on I/O requests)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of compound commands as taught by Kim to include inserting keys into index as taught by Choy for the predictable result of more efficiently processing transactions.

Claim(s) 13-15 are/is rejected under 35 U.S.C. 103 as being unpatentable over Sang-Hoon Kim, Jinhong Kim, Kisik Jeong, Jin-Soo Kim, Transaction Support using Compound Commands in Key-Value SSDs, pages 1-6, captured 3/18/2020, https://www.usenix.org/system/files/hotstorage19-paper-kim.pdf hereinafter referenced as Kim, Blackburn et al. US2003/0074341 in view of Ye et al. US2020/0226011 in view of Choy et al. US5551027 in view of Wang et al. US2020/0183905
	Regarding claim 13, Kim does not teach: determining, by the command handler module, whether the KV transaction includes a KV I/0 read request; and 
based on determining that the KV transaction includes the KV I/0 read request, searching for a key in at least one of i) the new per-transaction index structure, or ii) the pre-existing per-transaction index structure.
	However, Wang teaches: determining, by the command handler module, whether the KV transaction includes a KV I/0 read request; and 
based on determining that the KV transaction includes the KV I/0 read request, searching for a key in at least one of i) the new per-transaction index structure, or ii) the pre-existing per-transaction index structure.  (Wang see paragraph 0021 0030 0033 0034 by cloud management module and director module I/O operation performed to read value and searching index for key and storing tuple and key in SST where index and SST read on new and existing indices)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of compound commands as taught by Kim to include search for keys as taught by Wang for the predictable result of more efficiently processing transactions.

Regarding claim 14, Kim further teaches: further comprising: responsive to not finding the key in the at least one of i) the new per-transaction index structure, or ii) the pre-existing per-transaction index structure, processing the one or more KV I/0 requests associated with the KV transaction using the main KV index structure (Kim see sections 2.1 2.2 3.1 merging multiple I/O operations into a single compound command such that commands have a transaction ID and indexing for each key value operation where the index is the main index structure and no recitation on finding keys with an index reads on responsive to not finding the key)

Regarding claim 15, Kim further teaches: responsive to finding the key in the at least one of i) the new per-transaction index structure, or ii) the pre-existing per-transaction index structure, adding an entry associated with the one or more KV I/O requests to the at least one of i) the new per-transaction index structure, or ii) the pre-existing per-transaction index structure (Wang see paragraph 0021 0030 0033 0034 by cloud management module and director module I/O operation performed to read value and searching index for key and storing tuple and key in SST where index and SST read on new and existing indices)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of compound commands as taught by Kim to include search for keys as taught by Wang for the predictable result of more efficiently processing transactions.
processing the one or more KV I/O requests associated with the KV transaction using the main KV index structure (Kim see sections 2.1 2.2 3.1 merging multiple I/O operations into a single compound command such that commands have a transaction ID and indexing for each key value operation)

Claim(s) 16 are/is rejected under 35 U.S.C. 103 as being unpatentable over Sang-Hoon Kim, Jinhong Kim, Kisik Jeong, Jin-Soo Kim, Transaction Support using Compound Commands in Key-Value SSDs, pages 1-6, captured 3/18/2020, https://www.usenix.org/system/files/hotstorage19-paper-kim.pdf hereinafter referenced as Kim, Blackburn et al. US2003/0074341 in view of Ye et al. US2020/0226011 in view of Choy et al. US5551027 in view of Wang et al. US2020/0183905 in view of in view of Ajanovic et al. US2008/0109565
	Regarding claim 16, see rejection of claim 5.

Claim(s) 17-19 are/is rejected under 35 U.S.C. 103 as being unpatentable over Sang-Hoon Kim, Jinhong Kim, Kisik Jeong, Jin-Soo Kim, Transaction Support using Compound Commands in Key-Value SSDs, pages 1-6, captured 3/18/2020, https://www.usenix.org/system/files/hotstorage19-paper-kim.pdf hereinafter referenced as Kim, Blackburn et al. US2003/0074341 in view of Ye et al. US2020/0226011 in view of Choy et al. US5551027 in view of Wang et al. US2020/0183905 in view of in view of Ajanovic et al. in view of in view of Sarcone US2013/0227301 and in view of Perry US7124147
	Regarding claim 17, see rejection of claims 6 and 7

Regarding claim 18, see rejection of claim 8

Regarding claim 19, Kim as modified further teaches: further comprising providing a notification to the host device including a transaction status of completion associated with the KV transaction.  (Sarcone see paragraph 0040 storage device to send notification to device driver upon completion of I/O command where I/O command as modified by primary reference reads on KV transaction)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of compound commands as taught by Kim to include notifications upon completion as taught by Sarcone for the predictable result of having a more efficiently functioning system by informing the user about completed transactions.

Claim(s) 20 and 21 are/is rejected under 35 U.S.C. 103 as being unpatentable over Sang-Hoon Kim, Jinhong Kim, Kisik Jeong, Jin-Soo Kim, Transaction Support using Compound Commands in Key-Value SSDs, pages 1-6, captured 3/18/2020, https://www.usenix.org/system/files/hotstorage19-paper-kim.pdf hereinafter referenced as Kim, Blackburn et al. US2003/0074341 in view of Ye et al. US2020/0226011 in view of Choy et al. US5551027 in view of Wang et al. US2020/0183905 in view of in view of Ajanovic et al. in view of in view of Sarcone US2013/0227301 and in view of Perry US7124147 in view of Moore et al. US2002/0124045 in view of Ye et al. US2020/0226011

	Regarding claim 20 see rejection of claim 9

Regarding claim 21 see rejection of claim 9

Response to arguments
	Applicant’s argument: 101 rejection should be withdrawn in light of new amendments as it is not an abstract idea that does not recite significantly more
Examiner’s response: Applicant’s argument is considered but is not persuasive. Claims currently recite a mental process which is an abstract idea and the index structure is used to store request and nothing else is done with the index and therefore does not recite anything significantly more. Furthermore, the general nature of the claims also further supports examiner’s position that the claims recite a mental process as storing data in an index is entirely a mental process.

Applicant’s argument: Prior art of record does not teach newly amended claims
	Examiner’s response: Applicant’s argument is moot as newly amended claims are responded to in the above rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLEN S LIN/Examiner, Art Unit 2153